DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on April 12, 2021.
Claims 14-17 and 20-33 are pending.
Claims 14-17 and 20-33 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Response to Arguments
Applicant’s arguments with respect to claim(s) 14-17 and 20-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 16, 20, 24, 26, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lu et al. (EP 3606208 A1, “Lu”).
Regarding claims 14, 20, and 26, Lu discloses a method for a first communication device (a UE, see ¶¶ 79, 93), comprising: 
being configured with a plurality of resource pools by a base station for a cell (the UE is configured with a first transmission resource pool 21 and a second transmission resource pool 22 by a base station, see FIG. 2 and ¶¶ 57, 79); 
being configured with a configuration for sidelink SPS (Semi-Persistent Scheduling) via a Radio Resource Control (RRC) reconfiguration message (the UE receives configuration 
using a resource in a resource pool of the plurality of resource pools to perform a transmission on a device-to-device interface based on the configuration (the UE can use the transmission resource pools for transmitting physical sidelink shared channel [PSSCH] and/or physical sidelink control channel [PSCCH], see ¶ 68; moreover, the UE’s transmission is in accordance with D2D communication and/or V2X communication, see ¶¶ 3-5), wherein the resource pool is associated with the resource pool index (the first transmission resource pool is associated with the index of the first transmission resource pool, and the second transmission resource pool is associated with the index of the second transmission resource pool, see ¶ 57).
Furthermore, regarding claim 20, Lu discloses a first communication device (a UE, see ¶¶ 79, 93), comprising: 
a processor (a processor of the UE, see ¶¶ 167-71); and 
a memory operatively coupled to the processor, wherein the processor is configured to execute a program code (a memory storing program code, see ¶¶ 167-71).
Furthermore, regarding claim 26, Lu discloses a method for a first communication device (a UE, see ¶¶ 79, 93), comprising:
configuring the first communication device (the UE is configured to perform functions, see ¶ 57).
Regarding claims 16, 24, and 30, Lu discloses wherein the transmission is for a second communication device (the UE can use the transmission resource pools for transmitting physical sidelink shared channel [PSSCH] and/or physical sidelink control channel [PSCCH], see ¶ 68; moreover, the UE’s transmission is in accordance with D2D communication and/or V2X communication, see ¶¶ 3-5; in other words, the UE communicates with another communication devide via D2D/sidelink/V2X).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15, 17, 21-23, 25, 27-29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Guo (US 2020/0029318 A1).
Regarding claims 15, 21, and 27, Lu discloses wherein the transmission is in accordance with V2X (¶¶ 5, 77).
However, Lu does not explicitly disclose wherein the transmission is a unicast transmission.
Guo discloses wherein the transmission is a unicast transmission (V2X can support unicasting, broadcasting, or group/multicasting, see ¶ 105).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as taught by Guo, since the modification, as suggested in ¶ 105 of Guo, enables network devices of a network support V2X to transmit message to all in-range V2V-enabled devices or to a subset of devices that are members of a particular group, thereby realizing improved flexibility in choosing whether to transmit messages to all devices in-range or certain device or devices.
Regarding claims 17, 25, and 31, Lu discloses wherein the sidelink SPS is used (the UE selects either the first transmission resource pool or the second transmission resource pool and transmits data using sidelink according to a semi-persistent scheduling [SPS] process, see ¶¶ 68, 73, 93).
Although Lu does not mention activation signaling, Lu does not explicitly disclose without activation signaling.
Guo discloses without activation signaling (the UE can use grant-free sidelink resource allocation, see ¶ 207).

Regarding claims 22, 28, and 32, Lu discloses wherein the transmission is in accordance with V2X (¶¶ 5, 77).
However, Lu does not explicitly disclose wherein the transmission is a multicast transmission.
Guo discloses wherein the transmission is a multicast transmission (V2X can support unicasting, broadcasting, or group/multicasting, see ¶ 105).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as taught by Guo, since the modification, as suggested in ¶ 105 of Guo, enables network devices of a network support V2X to transmit message to all in-range V2V-enabled devices or to a subset of devices that are members of a particular group, thereby realizing improved flexibility in choosing whether to transmit messages to all devices in-range or certain device or devices.
Regarding claims 23, 29, and 33, Lu discloses wherein the transmission is in accordance with V2X (¶¶ 5, 77).
However, Lu does not explicitly disclose wherein the transmission is a broadcast transmission.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lu as taught by Guo, since the modification, as suggested in ¶ 105 of Guo, enables network devices of a network support V2X to transmit message to all in-range V2V-enabled devices or to a subset of devices that are members of a particular group, thereby realizing improved flexibility in choosing whether to transmit messages to all devices in-range or certain device or devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059.  The examiner can normally be reached on Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474